Citation Nr: 0702196	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for postoperative left renal calculus with renal 
insufficiency.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision rendered by a Decision 
Review Officer at the above Department of Veterans Affairs 
(VA) Regional Office (RO), which granted compensation under 
the provisions of 38 U.S.C.A. § 1151 and assigned a 30 
percent evaluation for postoperative left renal calculus with 
renal insufficiency, effective October 2001.  

The veteran was scheduled to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge in October 
2006.  The notice for the hearing was sent to the veteran's 
address of record; however, he did not report to the 
scheduled hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the veteran's 
right to a hearing.  


FINDING OF FACT

The competent and probative medical evidence of record shows 
the veteran's postoperative left renal calculus with renal 
insufficiency is manifested by a nonfunctioning left kidney 
with nephrolithiasis and a current creatinine level of 1.4.  
The veteran currently exhibits no evidence of albuminuria, 
edema, decreased right kidney function, or hypertension with 
diastolic pressure of predominantly 120 or 
more.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
30 percent for postoperative left renal calculus with renal 
insufficiency have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 
7500 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March 2006, the RO sent the veteran a letter informing him 
of the types of evidence that could support his claim, and 
its duty to assist him in substantiating his claim under the 
VCAA.  The March 2006 letter informed the veteran that, to 
show the level of his disability or when his disability 
began, he could submit information regarding on-going 
treatment records, recent Social Security determinations, and 
statements from his employers as to how his disability 
affects his ability to work.  He was also informed that VA 
would assist him in obtaining records in the custody of a 
Federal agency and any private records he identified.  The 
veteran was advised that he should send any information or 
evidence that he had not submitted or told the RO about.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to his claim.  

The Board finds that the content of the March 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a June 2006 SSOC 
provided the veteran with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

As noted, in June 2003 the RO granted entitlement to 
compensation for postoperative left renal calculus with renal 
insufficiency under the provisions of 38 U.S.C.A. § 1151 and 
assigned a 30 percent evaluation, effective October 2001.  
Under 38 U.S.C.A. § 1151, if a veteran suffers an injury or 
an aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of his own 
willful misconduct, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability were service-
connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) (2006).  Such 
an award has been made, and the veteran now appeals for the 
assignment of a higher initial rating.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.


In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's postoperative left renal calculus with renal 
insufficiency is rated as 30 percent disabling under 
38 C.F.R. § 4.115b, Diagnostic Code (DC) 7500.  Under DC 
7500, a minimum evaluation of 30 percent is assigned when one 
kidney is removed.  The footnote to DC 7500 provides that the 
removal of one kidney may also be rated as renal dysfunction 
under 38 C.F.R. § 4.115a, if there is nephritis, infection, 
or pathology of the other kidney.  Although neither of the 
veteran's kidneys has been removed, the RO evaluated his 
disability as analogous to the removal of one kidney, based 
upon evidence showing his left kidney was nonfunctional at an 
approximately 97 percent level of compromise, and his right 
kidney was unrelated.  The veteran asserts a higher 
evaluation is warranted.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an evaluation in excess of 30 percent for postoperative 
left renal calculus with renal insufficiency.  Review of the 
pertinent evidence of record reveals the veteran has a 
history of a large left renal calculus status post left 
uteral stent conducted in October 2001.  Due to the October 
2001 stent placement and subsequent development of 
hydronephrosis (development of calculi in the kidney), the 
veteran's left kidney is essentially nonfunctional and he has 
mild renal insufficiency.  See January 2006 VA examination 
report.  

On examination in January 2006, the examiner found no 
evidence of fistula and noted the veteran has not had any 
invasive or non-invasive procedures during the last year 
associated with his kidney disorder.  The examiner did note 
the veteran has a well documented history of urolithiasis, or 
the formation of calculi in the urinary tract.  The Board 
notes, however, the evidence of record does not show the 
veteran currently has a diagnosis of urolithiasis and there 
is no evidence showing he has had recurrent urinary tract 
infections.  See Id.; see also VA treatment records dated 
June 2003 to February 2006.  On examination in January 2006, 
the veteran's creatinine level was 1.4, which, according to 
the range listed therein, is normal.  In this regard, the 
Board notes the veteran's creatinine level has never been 
shown to be more than 1.5.  See VA treatment records dated 
January 2002 to February 2006. 

In evaluating the veteran's claim under DC 7500, the Board 
notes that the RO correctly assigned the minimum 30 percent 
evaluation, as the veteran's left kidney insufficiency is 
analogous to the removal of one kidney.  The evidence of 
record does not show the veteran has nephritis, infection, or 
pathology involving the right kidney.  However, even if we 
evaluated the veteran's kidney disorder as renal dysfunction 
under 38 C.F.R. § 4.115a, the veteran has never been shown to 
have constant albuminuria with some edema, definite decrease 
in kidney function, or hypertension at least 40 percent 
disabling under DC 7101 to warrant an evaluation in excess of 
30 percent.

In this regard, the Board notes that a December 2005 VA 
treatment record reflects the veteran has 92 percent of 
function in the right kidney and that there has been no 
significant change in his renal function overall.  In 
addition, a December 2003 renal scan showed a slight 
improvement in the left side function and the right side was 
doing well.  The Board does note the evidence of record shows 
the veteran has been diagnosed with hypertension since July 
2000; however, the evidence does not show his diastolic 
pressure is predominately 120 or more to warrant a 40 percent 
evaluation under DC 7101.  In fact, the veteran's diastolic 
pressure, as shown in the evidence of record, ranges from 64, 
in July 2004, to 92, in June 2001.  See VA treatment records 
dated July 2000 to February 2006.  Therefore, the Board finds 
that an evaluation in excess of 30 percent is not warranted 
under DC 7500.

In an effort to afford the veteran the highest possible 
evaluation, the Board has considered his left kidney disorder 
under all potentially applicable diagnostic codes.  In this 
context, the Board notes the veteran has never been shown to 
have an abscess or tuberculosis of the kidney, chronic 
nephritis or pyelonephritis, arteriolar nephrosclerosis, 
ureterolithiasis, stricter of the ureter, stricter or fistula 
of the


urethra, chronic cystitis, calculus or fistula of the 
bladder, problems with the penis, testes, or prostate gland, 
chronic epididymo-orchitis, or malignant neoplasms of the 
genitourinary system.  Therefore, DCs 7501 to 7507 and 7510 
to 7528 are not for application in this case.  

The Board does note the veteran was diagnosed with 
nephrolithiasis at the January 2006 VA examination, and has a 
history of hydronephorosis.  See VA treatment records dated 
September 2001 to June 2003.  Under DC 7508, nephrolithiasis 
is rated as hydronephorosis, except for recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy, (2) drug therapy, or (3) invasive or non-invasive 
procedures more than two times a year, which warrants a 30 
percent evaluation.  Under DC 7509, hydronephorosis warrants 
a 30 percent evaluation where there are frequent attacks of 
colic with infection (pyonephrosis) with impaired kidney 
function.  Otherwise, severe hydronephorosis will be rated as 
renal dysfunction.  

In evaluating the veteran's claim under DCs 7508 and 7509, 
the Board notes the veteran has never been shown to have 
recurrent stone formation that required diet or drug therapy 
or invasive or non-invasive procedures more than twice a 
year.  In addition, although the veteran's left kidney 
function is impaired, he has never been shown to have 
frequent attacks of colic.  Moreover, as discussed above, the 
veteran's left kidney disorder does not meet the criteria for 
an evaluation greater than 30 percent under the criteria for 
renal dysfunction.  See 38 C.F.R. § 4.115a.  Therefore, DCs 
7508 and 7509 do not assist the veteran in obtaining an 
evaluation higher than the 30 percent currently assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for postoperative left renal calculus 
with renal insufficiency, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, supra.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
postoperative left renal calculus with renal insufficiency is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


